Matter of Souder v Coppola (2018 NY Slip Op 01743)





Matter of Souder v Coppola


2018 NY Slip Op 01743


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


226 CAF 16-01805

[*1]IN THE MATTER OF DANIEL C. SOUDER, PETITIONER-RESPONDENT,
vMICHELLE COPPOLA, RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT. 
MEGAN MISITI CUMBO, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Tracey A. Kassman, R.), entered August 29, 2016 in a proceeding pursuant to Family Court Act article 6. The order granted the petition to modify an order of custody and visitation dated May 25, 2012. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D . [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court